Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 1 of 20 Page ID #:358




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



         Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 2 of 20 Page ID #:359




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                            1
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 3 of 20 Page ID #:360




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                            2
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 4 of 20 Page ID #:361




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                            3
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 5 of 20 Page ID #:362




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                            4
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 6 of 20 Page ID #:363




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26   1

    27
    28



                                            5
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 7 of 20 Page ID #:364




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23                                  •
    24
    25
    26
    27
    28



                                            6
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 8 of 20 Page ID #:365




     1                                  •
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16                                  •
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                            7
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 9 of 20 Page ID #:366




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10                                  •
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26                                  •
    27
    28



                                            8
          Opposition to Motion to Dismiss              5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 10 of 20 Page ID #:367




      1
      2
      3
      4
      5
      6
      7                                 •
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            9
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 11 of 20 Page ID #:368




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            10
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 12 of 20 Page ID #:369




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            11
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 13 of 20 Page ID #:370




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            12
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 14 of 20 Page ID #:371




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            13
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 15 of 20 Page ID #:372




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            14
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 16 of 20 Page ID #:373




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            15
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 17 of 20 Page ID #:374




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            16
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 18 of 20 Page ID #:375




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            17
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 19 of 20 Page ID #:376




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            18
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
Case 5:18-cv-00871-MWF-JC Document 70 Filed 01/05/20 Page 20 of 20 Page ID #:377




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                            19
          Opposition to Motion to Dismiss               5:18-CV-00871-MWF-JC
